

116 HR 1532 IH: Dorothy I. Height and Whitney M. Young, Jr., Social Work Reinvestment Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1532IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Ms. Lee of California (for herself, Ms. Kuster of New Hampshire, Ms. Norton, Ms. Brownley of California, Mrs. Dingell, Mr. Bishop of Georgia, Ms. Plaskett, Mr. Yarmuth, Miss Rice of New York, Ms. Clarke of New York, Mr. Evans, Mr. Soto, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish the Social Work Reinvestment Commission to provide independent counsel to Congress and
			 the Secretary of Health and Human Services on policy issues related to
			 recruitment, retention, research, and reinvestment in the profession of
			 social work, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Dorothy I. Height and Whitney M. Young, Jr., Social Work Reinvestment Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Social Work Reinvestment Commission
					Sec. 101. Establishment.
					Sec. 102. Members.
					Sec. 103. Duties.
					Sec. 104. Powers.
					Sec. 105. Compensation.
					Sec. 106. Termination.
					Title II—Reinvestment Grant Programs To Support Social Work Profession
					Sec. 201. Workplace improvement grants.
					Sec. 202. Research grants.
					Sec. 203. Education and training grants.
					Sec. 204. Community-based programs of excellence grants.
					Sec. 205. National coordinating center.
					Sec. 206. Multimedia outreach campaign.
 2.FindingsCongress finds the following: (1)Although the United States poverty rate has had a slight decline to 12.3 percent in 2017, poverty remains a social issue for our Nation, especially for communities of color and women and children who continue to experience higher than average poverty rates. Homeowners and those seeking to become homeowners continue to face challenges with high mortgage delinquency, mortgage loan interest rates, and threats of foreclosure. Joblessness and economic insecurity contribute to the incidence of mental illness, family violence, suicide, substance abuse, crime, and diminished capacity for health, family, and community functioning.
 (2)Social workers form society’s social safety net. Social workers provide assistance, guidance, and resources to individuals, families, and communities in poverty. Additionally, they understand the devastating costs and consequences of poverty and unemployment on our society and provide direct services in order to prevent and abate economic inequality.
 (3)The Bureau of Labor Statistics projects that the social work profession will grow at an above-average rate through the year 2026, with a 16-percent growth rate overall and a 20-percent projected growth rate for health care social workers. This increase is faster than the 7-percent average for all occupations, demonstrating a substantial need for social workers in our Nation.
 (4)Social work salaries, on average, are among the lowest for all occupations in the United States and for those with master’s level education in particular. According to the Bureau of Labor Statistics, the median annual income for social workers in 2017 was $47,980.
 (5)The report titled 2017 Statistics on Social Work Education in the United States by the Council on Social Work Education stated that 77.7 percent of students graduating from Master of Social Work programs incurred debt to earn their graduate degree. The average debt for a Master of Social Work degree was approximately $44,296.
 (6)Social workers often deal with the most vulnerable clients in emotional or traumatic situations, and face possible danger as a result. The National Association of Social Workers Center for Workforce Studies found that 44 percent of survey respondents faced personal safety issues on the job. In 2015, the Occupational Safety and Health Administration reported that 75 percent of workplace assaults that occurred between 2011 and 2013 took place in the health care and social services industries.
 (7)The Alzheimer’s Association of America states that 5.7 million Americans, or 1 in every 10 individuals over the age of 65, have Alzheimer’s disease. Social workers in gerontology settings work with older adults, including those with dementia, to support their physiological, psychological, and social needs through mental health therapy, caregiver and family counseling, health education, program coordination, and case management.
 (8)The Children’s Defense Fund states that every 47 seconds a child is confirmed as abused or neglected and every 51/2 hours a child is killed from abuse or neglect. The Administration for Children and Families of the Department of Health and Human Services states that 437,500 children were in the United States foster care system at the end of fiscal year 2016. Most children placed in foster care are placed due to parental abuse or neglect. Research shows that professional social workers employed in child welfare agencies are more likely to find permanent homes for children who have been in foster care for 2 or more years. Unfortunately, less than 40 percent of child welfare workers are professional social workers.
 (9)The Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services estimates that 46.6 million individuals (nearly 1 in 5 or 18.9 percent) in the United States age 18 or older experienced a diagnosable mental illness in 2017. Additionally, at least 3 million (1 in 10 or 13.3 percent) youth between the ages of 12 and 17 experienced at least one major depressive episode in the past year. Social workers provide the majority of mental health counseling services in the United States, and are often the only providers of such services in rural areas.
 (10)Social workers working with veterans and their families provide services that include case management, crisis interventions, mental health interventions, housing and financial counseling, high-risk screening, and advocacy. The Department of Veterans Affairs, which is the largest employer of social workers in the Nation, employs over 12,000 social workers who are available to serve an estimated 20.4 million veterans in the United States. A once-declining veteran population is now surging and is in dire need of mental health treatment to address issues such as post-traumatic stress disorder, depression, drug and alcohol addiction, and suicidal tendencies.
 (11)The American Cancer Society estimated that there would be 1,735,350 new cases of cancer and 609,640 cancer deaths, or 1,670 deaths a day, in 2018 alone. The Centers for Disease Control and Prevention report that there are over 1,100,000 people living with HIV in the United States, with approximately 38,500 new cases diagnosed in 2015. In 2017, 1,430,000 to 1,700,000 people received care from the Nation’s hospice providers. Health care and medical social workers practice in areas related to all of these circumstances and provide outreach for prevention and health promotion, help individuals and their families adapt to their health conditions, connect patients and family caregivers with community services and supports, provide grief counseling, and act as a liaison between individuals and their medical team, helping patients make informed decisions about their care.
 (12)The Children’s Defense Fund notes that every 2 seconds a public school student is suspended and that every 9 seconds a high school student drops out. The National Center for Education Statistics states that in 2016 the national dropout rate for high school students was 6.1 percent. Some vulnerable communities have dropout rates of 50 percent or higher. Social workers in school settings help students avoid dropping out through early identification, prevention, intervention, counseling, and support services.
 (13)According to the Department of Justice, every year more than 650,000 ex-offenders are released from Federal and State prisons. Social workers employed in the correctional system address disproportionate minority incarceration rates, provide treatment for mental health problems and drug and alcohol addiction, and work within, as well as outside of, prisons to reduce recidivism and increase positive community reentry.
 3.DefinitionsIn this Act: (1)Clinical social workerThe term clinical social worker has the meaning given the term in section 1861(hh)(1) of the Social Security Act (42 U.S.C. 1395x(hh)(1)).
 (2)Community-based programThe term community-based program means an agency, organization, or other entity carrying out a program that provides direct social work services or community development services at a neighborhood, local, or regional level, to address human service, health care, or psychosocial needs.
 (3)High need and high demand populationThe term high need and high demand population means a group of individuals that lacks sufficient resources and, as a result, has a greater probability of being harmed by specific social, environmental, or health problems than the population as a whole. Such term includes a group of individuals residing in an area designated by the Health Resources and Services Administration as a health professional shortage area due to a shortage of primary medical care, dental, or mental health providers.
 (4)Historically black college or universityThe term historically black college or university has the meaning given the term part B institution in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)). (5)Minority-serving institutionThe term minority-serving institution means an institution of higher education that serves a large percentage of minority students, as determined by the Secretary of Education, including the following:
 (A)Alaska Native-serving institutions, as defined in section 317(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)(2)).
 (B)Native Hawaiian-serving institutions, as defined in section 317(b)(4) of such Act (20 U.S.C. 1059d(b)(4)).
 (C)Asian American and Native American Pacific Islander-serving institutions, as defined in section 320(b)(2) of such Act (20 U.S.C. 1059g(b)(2)).
 (D)Hispanic-serving institutions, as defined in section 502(a)(5) of such Act (20 U.S.C. 1101(a)(5)). (E)Tribal Colleges and Universities, as defined in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3)).
 (F)Native American-serving, nontribal institutions, as defined in section 319(b)(2) of such Act (20 U.S.C. 1059f(b)(2)).
 (G)Predominantly Black Institutions, as defined in section 318(b)(6) of such Act (20 U.S.C. 1059e(b)(6)).
 (H)Historically black colleges or universities. (6)Program of excellenceThe term program of excellence means a program of distinction in a field related to human service, hosted by a public or private agency, that has received State or national recognition or another clearly defined indicator appropriate to the mission of the program, has clearly defined and measurable goals and objectives, regularly assesses outcomes, and can provide evidence of a strong assessment plan that utilizes assessment data to improve the program.
 (7)Related professional researcherThe term related professional researcher means a doctoral level researcher or any other individual who is professionally engaged in research in a social, political, economic, health, or mental health field other than social work for an entity such as a university, government entity, research institute, or community agency.
 (8)School of social workThe term school of social work means a school that is accredited by the Council on Social Work Education (the sole accrediting agency recognized by the Council for Higher Education Accreditation for social work education in the United States) within an institution of higher education, that offers baccalaureate, master’s, or doctoral degrees in social work.
 (9)SecretaryThe term Secretary means the Secretary of Health and Human Services. (10)Social workThe term social work means—
 (A)the professional activity of helping individuals, groups, or communities enhance or restore capacity for social and psychosocial functioning and creating societal conditions favorable to such enhancement or restoration;
 (B)the professional application of values, principles, and techniques related to the activity described in subparagraph (A), including—
 (i)diagnosing mental and emotional disorders and treating individuals, families, or groups for such disorders;
 (ii)helping communities or groups provide or improve social and health services and participating in relevant legislative processes to achieve such goals; and
 (iii)helping individuals, families, or groups obtain tangible services, including personal, protective, informational, advisory, community, or maintenance services in order to improve the overall well-being of individuals; and
 (C)a professional activity that requires knowledge of human development, the behavior of social, economic, and cultural institutions, and the interaction between such development and behavior.
 (11)Social work researcherThe term social work researcher means a faculty member of an institution of higher education, doctoral level researcher, or any other individual who is professionally engaged in the study of social work for an entity such as a university, government entity, research institute, or community agency at an individual, family, group, community, organizational, or policy level, focusing across the human life span on prevention, treatment, and aftercare of, intervention in, and rehabilitation from, acute and chronic social and psychosocial conditions, including the study of the effect of policies on social work practice.
 (12)Social workerThe term social worker means an individual with a baccalaureate, master’s, or doctoral degree in social work from an institution of higher education who uses knowledge and skills to provide social work services for individuals, families, groups, communities, organizations, or society in general.
			ISocial Work Reinvestment Commission
 101.EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish the Social Work Reinvestment Commission (referred to in this title as the Commission) to provide independent counsel to Congress and the Secretary on policy issues related to recruitment, retention, research, and reinvestment in the profession of social work.
			102.Members
 (a)Appointment by SecretaryNot later than 90 days after the date of the enactment of this Act, the Secretary shall appoint members to the Commission. The members shall include—
 (1)2 deans of schools of social work; (2)1 social work researcher;
 (3)1 related professional researcher; (4)1 Governor of a State;
 (5)2 leaders of national social work organizations; (6)1 senior State government employee who is not an elected official who has a baccalaureate, master’s, or doctoral degree in social work;
 (7)1 related senior State government employee who is not an elected official; (8)2 directors of community-based organizations or nonprofit organizations that provide human services;
 (9)1 labor economist; (10)1 social work consumer; and
 (11)1 licensed clinical social worker. (b)Appointment by other officersFour additional members shall be appointed to the Commission, with 1 member appointed by each of the following officers:
 (1)The Speaker of the House of Representatives. (2)The minority leader of the House of Representatives.
 (3)The majority leader of the Senate. (4)The minority leader of the Senate.
 (c)Organizational representationTo the extent practicable, members of the Commission shall be appointed— (1)in a manner that ensures participation of individuals of different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds and of different genders and sexual orientations; and
 (2)from among individuals who demonstrate knowledge and understanding of the concerns of the groups described in paragraph (1).
 (d)Selection of Chairperson and Vice ChairpersonThe Secretary shall appoint a Chairperson and Vice Chairperson for the Commission from among the members of the Commission.
 (e)Period of Appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner as the original appointment not later than 60 days after the date of vacancy.
 (f)Schedule of meetingsThe Commission shall hold its first meeting not later than 6 weeks after the date on which the final member of the Commission is appointed, and subsequent meetings shall be held at the call of the Chairperson.
				103.Duties
 (a)StudyThe Commission shall conduct a comprehensive study to examine and assess— (1)the professional capacity of the social work workforce to successfully serve and respond to the increasing biopsychosocial needs of individuals, groups, and communities in areas related to—
 (A)aging; (B)child welfare;
 (C)military and veterans affairs; (D)mental and behavioral health and disability;
 (E)criminal justice and correctional systems; (F)health and other issues affecting women and families; and
 (G)other topics identified by the Commission; (2)workforce challenges facing the profession of social work, including high educational debt, lack of fair market compensation, the need to translate social work research to practice, the need to improve social worker safety, the need to develop State-level social work licensure policies and reciprocity agreements for social workers providing services across State lines, the lack of diversity in the social work profession, and any other issue determined by the Secretary to be appropriate;
 (3)the effect of such challenges on the recruitment and retention of social workers; (4)the effect of such challenges and of social worker shortages on the needs of clients served by social workers; and
 (5)the advisability of establishing in the Treasury a social work enhancement account to provide direct grant assistance to local governments to encourage the engagement of social workers in social service programs.
 (b)ReportNot later than 18 months after the date of its first meeting, the Commission shall submit a report to the Secretary and to Congress containing specific findings and conclusions regarding the need to recruit and retain social workers, to conduct research on the social work profession, and to reinvest in the profession. The report shall include recommendations and strategies for corrective actions to ensure a robust social work workforce capable of keeping up with the demand for services. The Commission may provide to the Secretary and to Congress any additional findings or recommendations considered by the Commission to be important.
				104.Powers
 (a)PowersIn carrying out the duties of the Commission, the Commission shall have the power to— (1)hold hearings, take testimony, receive evidence, administer oaths, and sit and act at such times and places as the Commission considers advisable;
 (2)enter into contracts; and (3)consult, to the extent that the Commission determines that such consultation is necessary or useful, with Federal agencies that include—
 (A)agencies within the Department of Health and Human Services, including the Administration for Children and Families, the Administration on Aging, the Agency for Healthcare Research and Quality, the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Health Resources and Service Administration, the Indian Health Service, the National Institutes of Health, and the Substance Abuse and Mental Health Services Administration;
 (B)the Social Security Administration; and (C)the Departments of Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and Veterans Affairs.
 (b)Cooperation with CommissionThe agencies described in subsection (a)(3) shall cooperate with, and provide counsel to, the Commission to the greatest extent practicable.
				105.Compensation
 (a)Travel expensesThe members of the Commission shall not receive compensation for the performance of services for the Commission, but shall be provided travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of Federal agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (b)Voluntary and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Commission.
 (c)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 106.TerminationThe Commission shall terminate 30 days after the date on which the Commission submits the report under section 103(b).
			IIReinvestment Grant Programs To Support Social Work Profession
			201.Workplace improvement grants
 (a)Grants authorizedThe Secretary shall award grants to 4 eligible entities described in subsection (d) to assist the entities in carrying out a workplace improvement program to address concerns for the social work profession, including caseloads, compensation, social worker safety, supervision, and working conditions.
 (b)Equal amountsThe Secretary shall award to each of the 4 grant recipients under this section $1,000,000 per fiscal year for 4 consecutive fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act.
 (c)Grants to State or local governmentsAt least 2 of the grant recipients under this section shall be agencies of State or local governments.
 (d)Eligibility requirementsAn entity eligible for a grant under this section shall— (1)work in a social work capacity;
 (2)demonstrate that the entity needs to improve in one or more of the workplace concern areas described in subsection (a);
 (3)provide services to individuals of different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations;
 (4)demonstrate knowledge and understanding of the concerns of the groups described in paragraph (3); and
 (5)employ individuals who represent themselves as competent to provide social work services only within the boundaries of their education, training, licenses, certification, professional case consultation, supervised experience, or other relevant professional experience.
 (e)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to eligible entities—
 (1)that have proven to be fiscally responsible, administratively capable, and otherwise equipped to oversee and monitor a workplace improvement program under this section, including through a labor-management partnership;
 (2)that are knowledgeable about relevant social work workforce trends; and (3)that have not less than 2 years of experience relevant to the workplace improvement program.
 (f)Authorization of appropriationsThere are authorized to be appropriated $16,000,000 to the Secretary to award grants under this section.
				202.Research grants
 (a)Grants authorizedThe Secretary shall award grants to 25 social workers who hold a doctoral degree in social work for postdoctoral research in social work—
 (1)to further the knowledge base about effective social work interventions; and (2)to promote usable strategies to translate research into practice across diverse community settings and service systems.
 (b)Equal amountsThe Secretary shall award to each of the 25 grant recipients under this section $50,000 per fiscal year for 4 consecutive fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act.
 (c)Eligibility requirementsTo be eligible for a grant under this section, a social worker shall— (1)demonstrate knowledge and understanding of the concerns of individuals from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
 (2)represent themselves as competent to provide social work services only within the boundaries of their education, training, licenses, certification, professional case consultation, supervised experience, or other relevant professional experience.
 (d)Minority representationNot less than 10 of the grant recipients under this section shall be employed by a historically black college or university or minority-serving institution.
 (e)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to the Secretary to award grants under this section.
				203.Education and training grants
 (a)Grants authorizedThe Secretary shall award grants to 20 eligible institutions of higher education to support the recruitment and education of social work students in baccalaureate, master’s, and doctoral degree programs and the professional development of social work faculty.
 (b)Equal amountsThe Secretary shall award to each of the 20 grant recipients under this section $200,000 per fiscal year for 4 consecutive fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act.
 (c)Eligibility requirementsTo be eligible for a grant under this section, an institution shall demonstrate that— (1)the institution enrolls social work students from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
 (2)the institution has knowledge and understanding of the concerns of the groups described in paragraph (1).
 (d)Institutional requirementNot less than 4 of the grant recipients under this section shall be historically black colleges or universities or other minority-serving institutions.
 (e)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to institutions of higher education—
 (1)that are accredited by the Council on Social Work Education; (2)that have a graduation rate of not less than 80 percent for social work students; and
 (3)that exhibit an ability to recruit social workers from, and place social workers in, areas with a high need and high demand population.
 (f)Authorization of AppropriationsThere are authorized to be appropriated $16,000,000 to the Secretary to award grants under this section.
				204.Community-based programs of excellence grants
 (a)Grants authorizedThe Secretary shall award grants to 6 eligible covered entities to test and replicate effective social work interventions.
 (b)Covered entityFor purposes of this section, the term covered entity means— (1)a State or local government or a department, agency, special-purpose district, or other instrumentality of a State or local government, that is carrying out a community-based program of excellence; or
 (2)a nonprofit organization that is carrying out a program of excellence. (c)Equal amountsThe Secretary shall award to each of the 6 grant recipients under this section $500,000 per fiscal year for 3 consecutive fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act.
 (d)Eligibility requirementsTo be eligible for a grant under this section, a covered entity shall— (1)carry out programs in the areas of aging, child welfare, military and veterans issues, mental and behavioral health and disability, criminal justice and correction systems, and health and other issues affecting women and families;
 (2)provide services to individuals of different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations;
 (3)demonstrate knowledge and understanding of the concerns of the groups described in paragraph (2); (4)demonstrate a record of active participation of social workers in the programs of the entity; and
 (5)employ individuals who represent themselves as competent to provide social work services only within the boundaries of their education, training, licenses, certification, professional case consultation, supervised experience, or other relevant professional experience.
 (e)PriorityIn selecting the grant recipients under this section, the Secretary shall give priority to eligible covered entities—
 (1)that have demonstrated successful and measurable outcomes that the Secretary considers worthy of replication, including labor-management partnerships that have improved retention of social workers;
 (2)that have been in operation for at least 2 years; and (3)that work with high need and high demand populations.
 (f)Authorization of appropriationsThere are authorized to be appropriated $9,000,000 to the Secretary to award grants under this section.
				205.National coordinating center
 (a)EstablishmentThe Secretary shall enter into a contract with a national social work entity such as the National Association of Social Workers or the Council on Social Work Education. Such entity shall—
 (1)have experience in coordinating the transfer of information and ideas among entities engaged in social work research, practice, education, and policymaking; and
 (2)maintain relationships with Federal entities, social work degree-granting institutions of higher education, departments of social work within such institutions, and organizations and agencies that employ social workers.
 (b)General dutiesThe entity with which the Secretary enters into a contract under subsection (a) (referred to in this section as the coordinating center) shall organize, collect, and report to the Secretary and to Congress data and information related to the social work profession, serve as a clearinghouse, and coordinate activities with the entities, institutions, departments, organizations, and agencies described in subsection (a)(2).
 (c)CollaborationThe coordinating center shall work with institutions of higher education, research entities, and organizations with social work practice settings, including government entities, military departments, elementary and secondary schools, social services agencies, private practices, inpatient and outpatient mental health service providers, child welfare agencies, correctional facilities, and nursing homes, to identify key research areas, establish research fellowships, and organize appropriate mentorship and professional development efforts.
 (d)Specific activities of the coordinating centerThe coordinating center shall— (1)engage in activities to build on the efforts of the National Association of Social Workers National Center for Workforce Studies;
 (2)collect, coordinate, monitor, and distribute data and information on best practices and findings regarding the activities funded by grants awarded under sections 201 through 204;
 (3)prepare and submit to the Secretary a report that includes recommendations regarding the need to recruit new social workers, retain current social workers, conduct social work research, and reinvest in the profession of social work;
 (4)demonstrate cultural competency and promote the participation of diverse groups; and (5)in collaboration with the Secretary, select research topics to further the goals of this section, establish new research fellowships to conduct such research, and identify and appoint qualified individuals to such fellowship positions from among individuals who hold master’s or doctoral degrees in social work or are enrolled in master’s or doctoral degree programs at schools of social work.
 (e)Powers of SecretaryThe Secretary may conduct and authorize such other activities as the Secretary considers appropriate to carry out this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated $1,000,000 to carry out this section for each of fiscal years 2020 through 2024.
				206.Multimedia outreach campaign
 (a)Development and issuance of public service announcementsThe Secretary shall develop and issue public service announcements that advertise and promote the social work profession, highlight the advantages and rewards of social work, and encourage individuals to enter the social work profession.
 (b)MethodThe public service announcements described in subsection (a) shall be broadcast through appropriate media outlets, including television or radio, in a manner intended to reach as wide and diverse of an audience as possible.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2020 through 2024.
				